


EXHIBIT 10.2
[Date]


 
TO:
FROM:
RE:        Restricted Stock Unit Award


Atwood Oceanics, Inc. (the “Company”) hereby awards to you, effective as of
____________, 201__ (the “Date of Grant”), ______ restricted stock units
(“Restricted Stock Units”) evidencing the right to receive an equivalent number
of shares of Common Stock, $1.00 par value, of the Company, subject to
adjustment as provided in Section 11 of the Atwood Oceanics, Inc. 2013 Long-Term
Incentive Plan (the “Plan”).
Except as otherwise provided in Section 2 of the Terms and Conditions of
Non-Employee Director Restricted Stock Unit Award, attached hereto as Appendix A
(the “Terms and Conditions”), the Restricted Stock Units will vest on the
thirteen month anniversary of the Date of Grant; provided you remain a director
of the Company throughout the thirteen month period following the Date of Grant.
The award of Restricted Stock Units is governed by the terms and conditions of
the Plan, any rules and regulations adopted by the Compensation and Human
Resources Committee of the Board of Directors of the Company, and the Terms and
Conditions which form a part of this award letter to you (the “Notice”).




--------------------------------------------------------------------------------




Appendix A
ATWOOD OCEANICS, INC.
2013 LONG-TERM INCENTIVE PLAN


TERMS AND CONDITIONS OF
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD


The restricted stock units (the “Restricted Stock Units”) awarded to you on the
“Date of Grant” set forth in the award letter to you (the “Award Letter”) by
Atwood Oceanics, Inc. (the “Company”) are subject to the 2013 Long-Term
Incentive Plan (the “Plan”), these Terms and Conditions and any rules and
regulations adopted by the Committee. Terms used herein and not otherwise
defined shall have the meaning set forth in the Plan and the Award Letter.
1. Vesting/Forfeiture. Except as otherwise accelerated pursuant to Section 2
below, the Restricted Stock Units shall vest on the thirteen month anniversary
of the Date of Grant (the “Restriction Period”). If your service as a director
of the Company terminates for any reason, the unvested Restricted Stock Units
shall be automatically forfeited on the date of your termination of service.
2. Change of Control. Notwithstanding the provisions of Section 1 of these Terms
and Conditions, in the event of a Change of Control, the Restricted Stock Units
shall automatically vest and the Restriction Period shall terminate.
3. Settlement and Delivery of Common Stock. Settlement of Restricted Stock Units
shall be made no later than 15 days after the termination of the Restriction
Period. In addition, upon the date of delivery of shares of Common Stock in
settlement of Restricted Stock Units, you shall also be entitled to receive a
lump sum cash payment equal to the Dividend Equivalent Amount. Notwithstanding
the foregoing, the Company shall not be obligated to issue any shares of Common
Stock if counsel to the Company determines that such sale or delivery would
violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Stock is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the issuance of shares of Common Stock to comply with
any such law, rule, regulation or agreement. For purposes of this award of
Restricted Stock Units, “Dividend Equivalent Amount” means the sum of all cash
dividends, if any, declared on shares of Common Stock you receive in settlement
of Restricted Stock Units where the record date is after the later of November
21, 2013 or the Date of Grant, but prior to the date such shares of Common Stock
are distributed to you.
4. Transferability. You may not sell, transfer, pledge, exchange, hypothecate,
or otherwise dispose of the Restricted Stock Units during the Restriction
Period.
5. Rights as Shareholder. You shall not be entitled to any of the rights or
privileges of a shareholder of the Company in respect of any shares of Common
Stock unless and until the Restricted Stock Units have been settled by the
issuance of Common Stock to you. If, from time to time during the Restriction
Period, there is any capital adjustment affecting the outstanding Common Stock
as a class without the Company’s receipt of consideration, the unvested
Restricted Stock Units shall be adjusted in accordance with the provisions of
Section 11 of the Plan.
6. Plan Governs. The Restricted Stock Units and the Notice are subject to all of
the terms and conditions of the Plan, except that no amendment to the Plan shall
adversely affect your rights under the Notice. All the terms and conditions of
the Plan, as may be amended from time to time, and any rules, guidelines and




--------------------------------------------------------------------------------




procedures which may from time to time be established pursuant to the Plan are
hereby incorporated into the Notice. In the event of a discrepancy between the
Notice and the Plan, the Plan shall govern.
7. Withholding. Upon settlement of the Restricted Stock Units, the market value
of the shares on the date of settlement will be included with all other
compensation paid during the year for services performed and reported on
Internal Revenue Service Form 1099. You will be responsible for payment of all
income taxes assessable on the Restricted Stock Unit Award.
8. Code Section 409A; No Guarantee of Tax Consequences. The award of Restricted
Stock Units is intended to be (i) exempt from Section 409A of the Code (“Section
409A”) by compliance with the short-term deferral exemption as specified in
Treas. Reg. § 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the
provisions of the Notice will be administered, interpreted and construed
accordingly. Notwithstanding the provisions of Section 2 of these Terms and
Conditions, in the event of a Change of Control that does not meet the
requirements of Treas. Reg. §1.409A-3(i)(5), any amounts that would otherwise be
payable hereunder as nonqualified deferred compensation within the meaning of
Section 409A shall be fully vested but shall be settled on the thirteen month
anniversary of the Date of Grant. To the extent required to comply with Section
409A, you shall be considered to have terminated service with the Company when
you incur a “separation from service” with the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code. The Company makes no commitment or
guarantee to you that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Notice.
9. Governing Law. The Plan and the Notice shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to conflicts of
laws. The courts in Harris County, Texas shall be the exclusive venue for any
dispute regarding the Plan or the Notice.






